OPINION of the Court, by
Judge BOYLE
B0YLE.-.-.This was an action upon a covenant to convey land on request. The only objection relied on is, that there is no precise and particular request, with a certain day, alleged in the declaration.
The want of an averment of a request to convey on a day certain, is deemed by the court fatally erroneous. Whenever an action accrues on a demand or request, the time as well as the place of the demand or request ought to be alleged so certainly and precisely that it may be traversed. In such cases the common averment of " sa?pe requ~s~tus," is not sufficient (a).
Judgment reversed.

 According Worley versus Mourning, ante. 254.